internal_revenue_service number release date index number ----------------------------------------------- ----------------------- ------------------------------------------ ---------------------------------------- ----------------------------------- - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-136202-03 date date ------ ------------------- ----------------- ------------------------ ------------------------------------------ ------------------------ legend x a state d1 year year year dear ------------- submitted on behalf of x by its authorized representative requesting that the service grant x an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code ------- ------- ------- this responds to a letter dated date and subsequent correspondence sec_1_754-1 of the income_tax regulations provides that an election plr-136202-03 the information submitted states that x a state limited_partnership was formed in year on d1 a a partner of x died x represents that it intended to make a sec_754 election for year but it inadvertently failed to timely file the election sec_754 provides that if a partnership files an election in accordance with the regulations prescribed by the secretary the basis of partnership property is adjusted in the case of a transfer of a partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the tax_year with respect to which the election was filed and all subsequent tax years under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1 e including extensions thereof for filing the return for that taxable_year extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make the election making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-2 provides the rules governing automatic extensions of time for sec_301_9100-1 provides that the commissioner may grant a reasonable sec_301_9100-3 provides the standards the commissioner will use to sec_301_9100-1 through provide the standards the based solely on the information submitted and the representations made we as a condition for this late election relief any allowable_depreciation deduction plr-136202-03 conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time for days from the date of this letter to make an election under sec_754 effective year with the appropriate service_center a copy of this letter should be attached to the sec_754 election a copy is enclosed for that purpose for year on property held by x is to be computed using the property basis unadjusted under sec_743 because of a’s death any depreciation deduction subsequently allowable beginning in year is to be computed based on the remaining useful_life and using property basis as adjusted by the greater of any depreciation deduction allowed_or_allowable in year had the sec_754 election been timely made federal tax consequences of the facts described above under any other provision of the code provides that it may not be used or cited as precedent being sent to x’s authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 except as specifically set forth above no opinion is expressed concerning the pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
